FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 20, 2016
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 DAVID WEBB,

              Plaintiff - Appellant,
 v.                                                     No. 16-4174
                                                (D.C. No.1:16-CV-00001-DS)
 KIER PROPERTY MANAGEMENT                                 (D. Utah)
 AND REAL ESTATE; SUZANNAH
 KNOWLDEN; CHRISTOPHER
 BISHOP, Ogden City Master Police
 Officer; OGDEN CITY
 CORPORATION,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
.

      David Webb appeals from an order of the United States District Court for

the District of Utah dismissing Webb’s civil rights complaint pursuant to the

provisions of 28 U.S.C. § 1915(e). Exercising jurisdiction pursuant to 28 U.S.C.

§ 1291, this court affirms.

      Webb filed a 140-page complaint 1 in the District of Utah, naming as

defendants Ogden City, a private entity, and numerous individuals. The matter

was referred to a magistrate judge for initial screening and preparation of a report

and recommendation. 28 U.S.C. § 636(b)(1)(B). The magistrate judge

recommended that the federal claims set out in Webb’s complaint be dismissed

with prejudice pursuant to the provisions of § 1915(e)(2)(B)(ii). 2 In particular,

the magistrate judge noted that none of the behavior identified by Webb amounted

to a violation of his rights under the Fourteenth Amendment. Upon de novo

review, the district court adopted the magistrate judge’s report and

recommendation and dismissed Webb’s complaint.

      1
        In an order filed May 13, 2016, the district court recognized that Webb had
filed two separate documents that he sought to have considered together as one
complaint. Accordingly, the district court considered Webb’s filings in docket
entries Nos. 7 and 9 as Webb’s operative complaint.
      2
       In so recommending, the magistrate judge recognized the result would
amount to a dismissal without prejudice of any attendant state law claims. See
Report & Recommendation at 4-5 & 5 n.17 (citing 28 U.S.C. § 1367(c)(2) for the
following proposition: “If the case cannot move forward against a state actor, the
Court will not retain supplemental jurisdiction over the other parties and other
claims.”).

                                         -2-
      This court reviews de novo the district court’s dismissal of Webb’s

complaint. Conkle v. Potter, 352 F.3d 1333, 1335 (10th Cir. 2003) (conducting

de novo review of dismissal pursuant to § 1915(e)(2)(B)(ii)). Upon de novo

review, we affirm the district court for substantially those reasons set out in the

magistrate judge’s report and recommendation, dated May 19, 2016, and the

district court’s order, dated September 19, 2016. In so doing, we note Webb’s

complaint fits comfortably within a pattern of quite similar lawsuits and that this

court has consistently concluded such suits do not state a constitutional violation.

See, e.g., Webb v. Caldwell, No. 16-4142, 2016 WL 6211802 at *1 (10th Cir. Oct.

25, 2016) (affirming dismissal of suit by Webb complaining about the failure of

various government officials to take action against a person who threatened

Webb); Webb v. Swensen, No. 16–4103, 2016 WL 5724247 at *1 (10th Cir. Oct.

3, 2016) (same). We further note that Webb’s assertion the magistrate judge

should have recused herself is utterly meritless. A recusal motion cannot be

based exclusively on adverse legal rulings. Willner v. Univ. of Kan., 848 F.2d

1023, 1028 (10th Cir. 1988).

      For those reasons set out above, the order of the district court dismissing

Webb’s complaint is hereby AFFIRMED.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge

                                          -3-